Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on 28 January 2020. It is noted, however, that applicant has not filed a certified copy of the IN202041003695 application as required by 37 CFR 1.55.

Response to Amendment
	Examiner acknowledges the amendment filed 23 February 2022 wherein: the specification and drawings are amended; claims 1 and 3-5 are amended; claim 2 is canceled; claims 1 and 3-6 are pending.

Response to Arguments
Examiner acknowledges the prior objections to the drawings, specification, and claims have been overcome by amendment.
Applicant's arguments filed 23 February 2022 with respect to the interpretation of claim 1 under 35 USC 112(f) have been fully considered but they are not persuasive. Applicant states claim 1 has been amended to provide more structural sufficiency; however, no such amendments are present. No structural components of any of the axis modules are recited. Accordingly, the interpretation under 35 USC 112(f) is maintained.

Examiner acknowledges some of the prior 35 USC 112(b) rejections have been overcome by amendment. However, some remain as described below.
Regarding claim 1, Applicant’s Remarks (filed 23 February, 2022, page 10) indicate the claim has been amended to make the claim definite. However, such an amendment appears to have been inadvertently omitted, since both “an integrated Radiation Field Analyzer (RFA)” and “an RFA” are recited. Further, the 35 USC 112(f) interpretation of claim 1 is maintained, therefore the indefiniteness described in the rejection remains. Accordingly, the rejection of claim 1 under 35 USC 112(b) is maintained.
Regarding claims 2-6, the 35 USC 112(b) rejections due to their dependence on claim 1 are maintained.
Applicant's arguments with respect to the prior 35 USC 103 rejections have been fully considered but they are not persuasive.
Regarding claim 1, the claim was rejected under 35 U.S.C. 103 as being unpatentable over Nelms (US 8,173,968 B1) in view of Brindha (Brindha, S. et al., “Adaptation of radiation field analyser (RFA) as optical CT scanner for gel dosimetry”, 2006, J Medical Physics 31(1), 22-27; a copy is included with the Office Action issued 23 November 2021).
Claim 1 has been amended to recite the phantom is a water phantom. This new feature is addressed in the rejection below.
Applicant argues Nelms is silent with respect to automation. First, Examiner notes the automation recited in the claim has not been given patentable weight as described above. Second, even if claim 1 were amended to give automation patentable weight, it has been held to be obvious to automate a manual activity. See MPEP 2144.04(III). Third, Nelms expressly discloses automation as described in the rejection “automation described in col. 7 ln. 12-30”. The cited portion of Nelms includes “In either case, the selection process performed in conjunction with process block 302 may be performed manually or with automated assistance, or may be performed in a fully automated fashion … In the case of automated assistance or a fully automated process, the computer and control systems associated with the QA system may suggest or automatically select a desired angle for the detection plane based on the specifics of the radiation delivery procedure that are planned”. Applicant has not presented any specific arguments against this express disclosure of Nelms. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). Nelms discloses automation.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Examiner acknowledges Nelms does not disclose the quality control means is a Radiation Field Analyzer (RFA) comprising an axis 1 module, an axis 2 module, and an axis 3 module, as indicated in the prior rejection. However, the rejection relies upon the teachings of Brindha for these limitations.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “three-dimensional scanning using the three independent axis modules or by combination of circular, horizontal and vertical drives or by any means to provide first, second and third orthogonal axes”, the “three dimensional phantom may be disposed on a couch tabletop or on a pedestal into the gantry ring during the process of performing data dosimetery operations”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Since the cited prior art suggests the presently claimed invention, the rejection of claim 1 is maintained.

Regarding claim 3, Claim 3 recites “the RFA (102) is detachably integrated or permanently integrated with the radiation therapy equipment”. No particular Nelms. However, this feature is not claimed. Since the cited prior art suggests the presently claimed invention, the rejection of claim 3 is maintained.

Regarding claim 6, Examiner acknowledges Applicant’s challenge to the prior Official Notice that three-dimensional positioning systems comprising three axis modules wherein one axis module is mounted on another axis module were well-known and routinely used in the art. A reference supporting this position has been provided in the rejection below.

Regarding claim 4, the claim is rejected in further in view of Cheng (US 2005/0281374 A1). Applicant argues Cheng is “silent with respect to the pre-defines [sic] extended position”. However, Cheng expressly discloses using a pre-defined position used for retractable extension as claimed. In response to applicant's argument that retractability in Cheng is the functionality of the imager and is not associated with dosimetry operations, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 

Regarding claim 5, Applicant argues the cited prior art does not teach features which are not claimed “RFA is retractably extended to a pre-defined position for performing data dosimetery operation after which the RFA is retracted and accommodated within the gantry of the radiation therapy equipment”. Since the cited prior art suggests the presently claimed invention, the rejection of claim 5 is maintained.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim(s) 1 is/are interpreted under 35 USC 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Regarding claim 1, the claim recites the limitations “axis 1 module”, “axis 2 module”, and “axis 3 module” which use a generic placeholder (“module”) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Accordingly, this limitation is interpreted under 35 USC 112(f) as corresponding to any means capable of performing the claimed function since no corresponding structure is described in Applicant’s specification.
	The preamble of the claim recites “An automated system for providing quality assurance of radiation therapy with an integrated Radiation Field Analyzer”. However, the body of the claim does not recite any limitations directed to the intended use of automated quality assurance. Accordingly, the intended use of automated quality assurance has not been given patentable weight. See MPEP 2111.02. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as described above. However, for each limitation, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

	Further, the claim recites “an RFA integrated with …” in part (b), line 1, but previously recites “an integrated Radiation Field Analyzer (RFA)” in line 1, thereby making the claim indefinite as to whether there are one or two RFAs. For the purposes of examination, Examiner has considered one RFA. For the purposes of examination, Examiner has considered --the integrated 

Regarding claims 2-6, the claims are rejected due to their dependence on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claim(s) 1-3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelms (US 8,173,968 B1) in view of Brindha (Brindha, S. et al., “Adaptation of radiation field analyser (RFA) as optical CT scanner for gel dosimetry”, 2006, J Medical Physics 31(1), 22-27; a copy is included with the Office Action issued 23 November 2021) and Berke (US 2014/00554465 A).
	 
Regarding claim 1, as best understood, Nelms discloses an automated system for providing quality assurance of radiation therapy with an integrated quality control means (101; quality assurance of radiation therapy with an integrated quality control means described in col. 3 ln. 4-25, col. 4 ln. 13-32, fig. 1; automation described in col. 7 ln. 12-30), the system comprising:
a. radiation therapy equipment (100) for emitting one or more radiation beams, wherein the radiation therapy equipment (100; col. 4 ln. 13-43, fig. 1) comprises:
	i. a gantry (106) housing a source (102, 104) for emitting one or more radiation beams and having an inner periphery of the gantry (106; col. 4 ln. 13-43, fig. 1);

b. the quality control means (101, including detector arrays 204) integrated with the radiation therapy equipment (100) wherein the quality control means (101) is configured for performing data dosimetry operations on one or more radiation beams (col. 4 ln. 13-43, col. 5 ln. 21 - col. 6 ln. 44, fig. 1; note col. 4 ln. 43 refers to the QA system as “10” which appears to be a typographical error since the rest of the cited portion of Nelms refers to the QA system as 101);
c. at least one radiation detector (116) configured to receive and analyze one or more radiation beams which are emitted by the radiation therapy equipment (col. 4 ln. 13-43, fig. 1);
d. a phantom (110) accommodating a pre-defined measurement medium, wherein the phantom (110) is placed on the stage (112) during the process of performing data dosimetry operations on one or more radiation beams (col. 4 ln. 13-43, col. 5 ln. 21 - col. 6 ln. 44, fig. 1).
Nelms does not expressly disclose the quality control means is a Radiation Field Analyzer (RFA) comprising an axis 1 module, an axis 2 module, and an axis 3 module.
Brindha discloses a CT scanner with an integrated RFA used in conjunction with a phantom, wherein the RFA comprises an axis one module, an axis 2 module, and an axis 3 module (i.e., for each of the “three axes” recited on page 23, “Construction of the optical CT scanner Radiation Field Analyzer (RFA)” subsection; Abstract, “Materials and Methods” section, pages 23-24, fig. 1-2).
Nelms in view of the teachings of Brindha so that the quality control means is a Radiation Field Analyzer (RFA) comprising an axis 1 module, an axis 2 module, and an axis 3 module.
One would have been motivated to do so to gain an advantage recited in Brindha of providing a verification tool for 3D conformal radiotherapy and intensity-modulated radiotherapy (Brindha, “Conclusions” section, page 26).
Nelms modified does not expressly disclose the phantom is a water phantom.
Berke discloses a radiotherapy device comprising a water phantom (21; par. [0032]-[0045], fig. 1-2).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Nelms in view of the teachings of Berke so that the phantom is a water phantom.
One would have been motivated to do so to gain an advantage recited in Berke of permitting a realistic model for 3D dosimetry of a simulated tumor (Berke, par. [0045]).

Regarding claim 2, as best understood, Nelms modified teaches the system as claimed in claim 1, wherein the radiation therapy equipment (100) and RFA (101) comprise a singular user interface (154) and control panel (156; Nelms, col. 4 ln. 62 - col. 5 ln. 34, fig. 1).

Regarding claim 3, as best understood, Nelms modified teaches the system as claimed in claim 1, wherein the RFA (101) is detachably integrated or permanently integrated with the radiation therapy equipment (i.e., quality control means 101 is integrated with 100, via positioning on table 112; Nelms, col. 4 ln. 33-43; such integration is inherently either detachable or permanent).

Regarding claim 6, as best understood, Nelms modified teaches the system as claimed in claim 1, wherein the RFA is movable along three axes (see rejection of claim 1 above), wherein the axis 1 module of the RFA (21, including 23) is mounted on the axis 3 module of the RFA (21; 
Nelms modified does not expressly disclose the axis 1 module of the RFA is mounted on the axis 3 module of the RFA.
Berke discloses an assembly for use in radiation therapy (par. [0087]) comprising an axis 1 module and an axis 3 module (axes of 2), wherein the axis 1 module is mounted on the axis 3 module (par. [0032]-[0045], fig. 1-2, claim 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Nelms in view of the further teachings of Berke.
One would have been motivated to do so to gain an advantage recited in Berke of permitting a realistic model for 3D dosimetry of a simulated tumor (Berke, par. [0045]).

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelms in view of Brindha and Berke as applied to claim 1 above, and further in view of Cheng (US 2005/0281374 A1).

Regarding claim 4, as best understood, Nelms modified teaches the system as claimed in claim 1, wherein the integrated RFA (101) is permanently integrated (i.e., in the case quality control means 101 is permanently left in position on table 112; Nelms, col. 4 ln. 33-43, fig. 1).
Nelms modified does not expressly disclose the integrated RFA retractably extended to a pre-defined position for performing data dosimetry operations; and retracted after performing data dosimetry operations and accommodated within the gantry of the radiation therapy equipment.
Cheng discloses a radiation therapy system (100) wherein a permanently integrated imager (112) is retractably extended to a pre-defined position for performing imaging; and retracted after performing imaging and accommodated within a gantry (102; ; par. [0033]-[0035], fig. 1A-2B).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Nelms in view of the teachings of Cheng so that the integrated RFA retractably extended to a pre-defined position for performing data dosimetry operations; and retracted after performing data dosimetry operations and accommodated within the gantry of the radiation therapy equipment.
Cheng of providing additional clearance within the gantry (Cheng, par. [0035]) when the RFA is not needed.

Regarding claim 5, as best understood, Nelms modified teaches the system as claimed in claim 4, wherein the RFA (101) is integrated within the gantry (see rejection of claim 4 above) and does not intervene during the process of radiation therapy provided by the radiation therapy equipment (100; i.e., Nelms does not disclose intervention of 101 during the process of radiation therapy provided by the radiation therapy equipment 100).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865. The examiner can normally be reached M - Th 8:30 am - 7:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Blake C. Riddick, Ph.D.
Primary Examiner




/BLAKE C RIDDICK/           Primary Examiner, Art Unit 2884